UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7113


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARICACUS DEWAYNE MCNEILL,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
District Judge. (5:06-cr-00246-D-1)


Submitted:    October 20, 2009              Decided:   October 26, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Maricacus Dewayne McNeill, Appellant Pro Se.      Anne Margaret
Hayes, Rudolf A. Renfer, Jr., Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Maricacus Dewayne McNeill appeals the district court’s

order   denying     his   motion      for    reduction      of    sentence      under    18

U.S.C. § 3582(c)(2) (2006).                 We have reviewed the record and

find    no   reversible      error.         Accordingly,         we    affirm    for    the

reasons stated by the district court.                       See United States v.

McNeill,     No.    5:06-cr-00246-D-1           (E.D.N.C.    June       3,    2009).      We

dispense     with     oral    argument       because     the          facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                            2